               Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR CAMPOS, on behalf of himself,
FLSA Collective Plaintiffs and the Class,                 CASE NO.: 18 CV 12359

                               Plaintiff,

          -against-

LENMAR RESTAURANT INC. d/b/a PIETRO'S
and WILLIAM BRUCKMAN,

                               Defendants.




                      MEMORANDUM OF LAW IN OPPOSITION




                                             ECKERT SEAMANS CHERIN & MELLOTT, LLC


                                             Timothy P. Coon, Esq.
                                             10 Bank Street, Suite 700
                                             White Plains, NY 10606
                                             Telephone No.: (914) 286-6438
                                             Attorneys for Defendants




{V0579922.l}
Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 2 of 10
           Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 3 of 10



                                          TABLE OF AUTHORITIES
                                                                                                                  PAGE
Doucoure v. Matlyn Food, Inc., 554 F.Supp2d 369 (E.D.N.Y. 2008) .......................... ................ , 4
Myers v. Hertz Corp., 642 F.3d 537 (2d. Cir. 2010) ......................................................................4




                                                           -11-
               Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 4 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR CAMPOS, on behalf of himself,
FLSA Collective Plaintiffs and the Class,                       CASE NO.: 18 CV 12359

                                Plaintiff,

          -against-

LENMAR RESTAURANT INC. d/b/a PIETRO'S
and WILLIAM BRUCKMAN,

                                Defendants.


                      MEMORANDUM OF LAW IN OPPOSITION

                                  PRELIMINARY STATEMENT

          Defendant respectfully submits that the Court should deny Plaintiffs motion for

certification of a collective action as (i) the prospective class members as defined by Plaintiff are

not similarly situated to Plaintiff; (ii) the named Plaintiff is not an appropriate class representative;

and (iii)

                                     STATEMENT OF FACTS

         Defendant Lemar Restaurant, Inc. d/b/a Pietro's (hereinafter "Pietro's") is a single location

establishment, family owned business that has been in operation for over 90 years. Defendant

William Bruckman is the owner of Pietro's. Plaintiff Victor Campos (hereinafter "Campos") was

employed as a busser at Pietro's from April 2017 until November 2018 when he was terminated

due to a physical altercation with another employee.

         During all relevant times Pietro's has operated on the following schedule:

         Mon-Fri                                Noon to 10 p.m.

         Sat                                    5 p.m. to 10 p.m.


{V0620818.1}                                      -1-
Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 5 of 10
               Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 6 of 10



bussers. All are entitled to eat the dinner meal offer by Pietro's at 4:30 p.m. The staff that reports

at 10:00 a.m. can leave as the customer demands reduce, generally around 8 p.m. Then those that

come in at noon can leave with further reduced demand. Only those waiters and the busser who

come in at 5 p.m. normally work until closing.

          Saturdays: On Saturdays 7 waiters and 3 bussers are on duty from 5 p.m. until 10 p.m.

They are free to arrive at 4:30 p.m. for a dinner meal.

          The bartenders at Pietro's begin work at 3 p.m. and work until closing at 10 p.m. Only one

bartender is on duty at any time. The waiters perform bartender tasks during lunchtime.

          The Kitchen staff work on two shifts. There are different Kitchen staff for lunch and dinner

servings. The Kitchen staff generally work eight hour shifts and are paid their salary without any

tip credit.

          Beginning on November 2017 each customer facing staff employed at Pietro's was given

the appropriate wage notice with tip credit. Thereafter whenever there was a new hire, that new

employee would be given the wage notice with tip credit. Victor Campos, contrary to his assertion

in his Declaration (Par. 12, P.4) was provided with this Notice and tip credit (See Ex. A to

Bruckman Affidavit)

                                            ARGUMENT

         1.        The Prospective Collective Class Members Are Not Similarly Situated.

         Plaintiff seeks a collective class action for claims of (i) failure to pay regular and overtime

wages due to time shaving; (ii) failure to pay minimum wage due to invalid tip credit; (iii) failure

to pay spread of hours; (iv) failure to provide proper wage notices; and (v) failure to provide proper

wage statements.




{V0620818.l}                                      -3-
Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 7 of 10
               Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 8 of 10



working 7 hour shifts the bartender classification can assert no claim under failure to pay spread

of hours. Like all other customer facing staff the bartenders in November 2017 received the wage

notice with tip credit compliant with New York statute. The bartenders, as with the Kitchen staff,

claim of failure to provide wage notice and wage statements founded upon the failure to pay spread

of hours and tip credit must fail.

          Here the putative class members did not perform similar tasks, rather the tasks are markedly

different and obvious by the mere earning of tips versus no tipping. As such Plaintiffs application

to collective class action to include all non-managerial employees must be denied.

          2.       Campos Is Not An Appropriate Class Representative

          Campos seeks to become the representative member of those employees who is similarly

situated. The designation is inappropriate and may not be in the best interest of either putative

class members.

          Campos' affidavit demonstrates his lack of understanding of the distinctions between

various positions within Pietro's. His statement that he spent time "assisting the barista" when

there was no position of barista at Pietro's is false. He claims to have "never received proper wage

and hour notices as required" as demonstratively false. The wage and hour notice, in the form

approved and disseminated by New York State Department of law is attached as Ex. A to

Bruckman affidavit. The same is true with respect to the Notice of tip credit deduction.

         A proper class representation must recognize and understand the basis of co-employees

who may be similarly situated and making of false statements immediately disqualifying one from

such a position.




{V0620818.l}                                      -5-
               Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 9 of 10



          3.       Objections to the Proposed Notice.

          In the event that the Court permits Plaintiff to proceed with the Notice of Collective Action,

Defendants object to the proposed Notice as follows:

                   A.       Defendants object to the inclusion of cooks, in-line cooks, food
                   preparers, dishwashers, porters and all other non-customer facing staff.
                   Defendants asserts that the notice must be restricted to waiters and bussers
                   for the reasons set forth above.
                   B.      Defendants object to the continuation of time employed beyond
                   November 2017 when Pietro's provided all their current employees with the
                   proper wage statements and notice of tip credit and employees who began
                   after November 2017 have been provided such notice.
                                            CONCLUSION

          Defendants respectfully submit that Plaintiff has failed to meet his burden to establish that

his definition of putative class members does not represent employees who are similarly situated

and their certification of the collective action must be denied.

          Defendants further assert that Campos is not an appropriate class representative and that

the proposed notice as presented should not be authorized.

Dated: September 27, 2019
       White Plains, NY

                                                 Respectfully submitted,

                                                 ECKERT SEAMANS CHERIN & MELLOTT, LLC


                                                 B ��

                                                    10 Bank Street, Suite 700
                                                    White Plains, NY 10606
                                                    Attorneys for Defendants




{V0620818.1}                                       -6-
           Case 1:18-cv-12359-KPF Document 28 Filed 09/27/19 Page 10 of 10



                                 CERTIFICATION OF SERVICE

          I, Laverne Michael-Dean, of full age, hereby certifies:

       I am employed with Eckert Seamans Cherin & Mellott, LLC. I certify that copies of
MEMORANDUM OF LAW IN OPPOSITION were electronically filed and served to the
attorneys named herein below on the date listed below:

                 LEE LITIGATION GROUP, PLLC
                 C.K. Lee, Esq. (CL-4086)
                 148 West 24th Street, 8th Floor
                 New York, NY 10011
                 Attorneys for Plaintiff, FLSA Collective Plaintiffs And the Class

       I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am subject to punishment.

                                             �vu.
                                                Laverne Michael-Dean
                                                                    'llJJdd-dJJ!kA__
Dated: September 27, 2019




{V0620818.l}                                      -7-
